DETAILED ACTION

Response to Amendment
	Claims 1, 3-9, 11-14, 16, 17, and 19 are current pending.  Claims 14 and 19 are withdrawn from further consideration as being drawn to a non-elected invention.  Claims 2, 10, 15, 18, and 20 are cancelled.  The amended claims do not overcome the previously stated 102 and 103 rejections.  Therefore, upon further consideration, claims 1, 3-9, 11-13, 16, and 17 are rejected under the following 102 and 103 rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/20 was filed after the mailing date of the Non-Final Rejection on 8/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuda et al (US 2012/0114982).

the assembly of the at least two pairs of facing, opposing electrical charge electrodes including at least one capacitor cathode electrode layer “21” (electrode of capacitor material) electrically connected with a battery cathode electrode layer “17” (lithium-ion battery electrode) and facing a common anode plate member “10”  of opposing electrical charge of lithium-ion battery anode material; 
the assembly of the at least two pairs of facing, opposing electrical charge electrodes being further characterized in that at least one electrode “10” (anode material electrode with at least one side facing a capacitor electrode) is formed with a uniformed pattern of through-holes “19a”, formed through the current collector foil “18” and each 
wherein the coating layers on the at least two pairs of opposing electrodes are selected to obtain a predetermined combination of energy density (Wh/kg) and power density (W/kg) for the electrochemical cell; ([0033]-[0044],[0051] [0057],[0058] and Fig. 6).
Regarding claim 5, Mitsuda et al also discloses collector foils “18” or “20” that are formed of copper or aluminum and have thicknesses 10 or 20 micrometers ([0040],[0042]).  
Regarding claims 7-9, Mitsuda et al also discloses battery anodes comprising particles of graphite; battery cathodes comprising particles of lithium iron phosphate, lithium nickel oxide, lithium cobalt oxide, or lithium manganese oxide; and capacitor electrodes comprising particles of activated carbon ([0039],[0042]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al (US 2012/0114982).   The Mitsuda reference is applied to claim 1 for reasons stated above.
Regarding claims 3 and 4, Mitsuda et al does not expressly teach through-holes that have diameters or largest dimensions in the range of five to five thousand micrometers (claims 3 and 4).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mitsuda energy storage device cell to include through-holes that have diameters or largest dimensions in the range of five to five thousand micrometers because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The diameter of through-holes are results effective variable of optimizing the ion conduction resistance when ions permeate through the through-holes.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al (US 2012/0114982) in view of Mitsuda et al (US 2009/0148759).  The Mitsuda ‘982 reference is applied to claim 1 for reasons stated above.  Mitsuda ‘982 also discloses battery cathodes comprising particles of lithium iron phosphate, lithium nickel oxide, lithium manganese oxide; and capacitor electrodes comprising particles of activated carbon ([0039],[0042]).
However, Mitsuda ‘982 does not expressly teach battery anodes comprising particles of lithium titanate.
Mitsuda ‘759 discloses an anode active material that is lithium titanate ([0010]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Mitsuda ‘759 indicates that lithium titanate is a suitable material for use as an anode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lithium titanate.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al (US 2012/0114982) in view of Nakahara et al (US 2012/0100437).  The Mitsuda reference is applied to claim 1 for reasons stated above.
However, Mitsuda et al does not expressly teach one-half the measured lithium ion-adsorbing capacity or anion-adsorbing capacity of the capacitor material, plus the capacity of the battery electrode to which it is electrically connected, is equal to 0.8-1.3 times the capacity of the facing battery electrode with through-holes formed through its current collector foil.
Nakahara et al discloses a ratio of the capacity A of lithium capable of being intercalated into and deintercalated from the negative electrodes “2” (facing battery electrode with through-holes) to the capacity C of lithium capable of being intercalated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mitsuda energy storage device cell to include one-half the measured lithium ion-adsorbing capacity or anion-adsorbing capacity of the capacitor material, plus the capacity of the battery electrode to which it is electrically connected, is equal to 0.9 times the capacity of the facing battery electrode with through-holes formed through its current collector foil in order to balance the capacities of the cathodes and anodes, thereby achieving sufficient stability during charge and discharge cycles (Abstract and [0027],[0028]).

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al (US 2012/0114982).   The Mitsuda reference is applied to claims 1 and 16 for reasons stated above.
Regarding claims 12, 13, and 17, Mitsuda et al also discloses battery cathode “8” and capacitor cathode “11” that are not formed with through-holes (Fig. 2).
However, Mitsuda et al does not expressly teach a pair of like electrically-charged battery anodes that are assembled with a capacitor electrode and a like electrically charged battery cathode, the capacitor electrode being assembled between the anodes in the electrochemical cell, and the anodes being formed with either through-holes in the anode current collector foils or with through-holes extending through the anodes (claim 12); or a hybrid cell comprising a group of four electrodes 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mitsuda energy storage device cell to replace one of the battery cathodes with a capacitor cathode such that two of the anodes in the stack have a capacitor cathode in between them because replacing a battery cathode with a capacitor cathode would increase the power density and charge/discharge time of the energy storage device cell of Mitsuda and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mitsuda energy storage device cell to include both anodes formed with through-holes extending through the anodes in order to enable lithium ions contained in the battery cathode to move to the lithium ion capacitor portion through the through-holes in an initial period when the energy storage device cell is charged and to regulate the difference in electrochemical potential between the battery cathode and the capacitor cathode ([0041]).

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 
The Applicant argues that “none of the cited references alone or in combination a uniformed pattern of through-holes formed through a current collector foil and each of the layers of electrode material coated on the current collector foil or that a total area of the through-holes formed in the current collector foil is no greater than about ten percent of a total area of the current collector foil”.
In response, the Office first points out that the amended claims 1 and 16 do not recite the same limitation as in the previous claim 2 (now cancelled) which required the Ando reference.  Claim 1 recites the limitation “at least one electrode is formed with a uniformed pattern of through-holes, formed through the current collector foil and each layer of electrode material coated on the current collector foil” and claim 16 recites the limitation “each battery cathode or anode material electrode with at least one side facing a capacitor electrode is formed with a uniformed pattern of through-holes formed through the current collector and each layer of electrode material coated on the current collector foil”.  The previous claim 2 recites “each electrode in the electrochemical cell comprises through-holes formed through the current collector foil or through the current collector foil and through each layer of electrode material coated on the current collector foil”.  So, claims 1 and 16 only require one electrode (anode material electrode) that is formed with through-holes formed through the current collector foil and each layer of electrode material coated on the current collector foil, while claim 2 required each electrode in the electrochemical cell to comprise through-holes formed through the current collector foil and each layer of electrode material coated on the current collector foil.  Based upon these differences, the Office maintains the contention that Mitsuda ‘982 still teaches all of the limitations of amended claim 1 and 16 because Mitsuda ‘982 teaches (at least one) electrodes “10” (anode material electrode) having through-holes formed through the current collector foils “18” and each layer of electrode material “19” coated on the current collector foils.  In addition, the Office disagrees that none of the uniformed pattern of through-holes formed through a current collector foil.  As shown in Fig. 6 of Mitsuda ‘982 which shows a cross-sectional view illustrating an energy storage device, the through-holes are formed in a uniformed pattern (as shown by the even spacing of the through-holes) through the common anode electrode layers “19” (electrode material coated on the current collector foil) and current collector foils “18”.   In addition, the Applicant’s arguments with respect to the Ando reference are considered moot because the Ando reference is not relied upon in any of the current rejections.   
    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729